TAX SHARING AGREEMENT
TAX SHARING AGREEMENT (the “Agreement”), made as of December 20, 2010, by and
among Wendy’s/Arby’s Group, Inc., a Delaware corporation (“WAG”), and each other
corporation which is a member of, and each other entity that is disregarded as
an entity separate from a member of, the affiliated group of which WAG is the
common parent and files consolidated and combined income tax returns for federal
and state income tax purposes (each other such corporation or entity, a “WAG
Sub,” and such other corporations and entities collectively, the “WAG Subs”).
WAG is the common parent of an affiliated group (within the meaning of Section
1504 of the Internal Revenue Code of 1986, as amended (the “Code”)) of
corporations (collectively, the “WAG Group”) of which each corporate WAG Sub is
a member, and files consolidated federal income tax returns on the basis of a
taxable year consisting of 52 or 53 weeks ending on the Sunday closest to
December 31st on behalf of itself and all other members of the WAG Group.
WAG and the WAG Subs desire to provide for payment by the WAG Subs to WAG of the
amounts payable by the WAG Subs in respect of federal income taxes and of
certain state and local taxes, and for payments by WAG to the WAG Subs, all as
provided herein.
Accordingly, WAG and each WAG Sub agree as follows:
1.Agreement to Join in Consolidated Returns
1.1    Each corporate WAG Sub agrees to join with WAG in any consolidated
federal income tax return (“Consolidated Return”) for any taxable year for which
WAG files a Consolidated Return that includes such WAG Sub.

1

--------------------------------------------------------------------------------


1.2    Each WAG Sub hereby irrevocably designates WAG as its agent for the
purpose of taking any and all actions necessary or incidental to the filing of
Consolidated Returns. Each WAG Sub agrees to furnish WAG with any and all
information requested by WAG in order to carry out the provisions of this
Agreement; to cooperate with WAG in filing any return or consent contemplated by
this Agreement; to take such actions as WAG may request, including, but not
limited to, the filing of all elections and the filing of requests for the
extension of time within which to file tax returns; and to cooperate in
connection with any refund claim.
1.3    At WAG’s request and unless such payment shall violate Section 12 of this
Agreement, each WAG Sub shall pay to WAG an amount in respect of federal income
taxes of the WAG Group for such taxable year, determined in accordance with
Section 2 hereof. WAG shall have the sole responsibility for making any required
payments to the Internal Revenue Service (the “Service”) in satisfaction of the
consolidated federal income tax liability of the WAG Group for such year whether
or not any payment was requested. For each quarter of each fiscal year that is
covered by this agreement, at WAG’s request, a WAG Sub shall make payment to
WAG, no later than five business days after WAG’s request, of a portion of the
amount required to be paid pursuant to Section 2 hereof equal to the amount of
the installment payment of estimated income tax such WAG Sub would be required
to make to the Service for such quarter under Section 6655 of the Code;
provided, that WAG may instead request that each applicable WAG Sub pay to WAG
its allocable share (determined in the reasonable discretion of Wendy’s/Arby’s
Restaurants, LLC (“WAR”)) of the installment payment of the aggregate estimated
income tax that the relevant members of the WAR Subgroup (as

2

--------------------------------------------------------------------------------


defined below) would be required to make to the Service for such quarter if
those members of the WAR Subgroup had filed consolidated federal income tax
returns as a stand-alone group that did not include any other members of the WAG
Group. If WAG fails to file a Consolidated Return that includes a WAG Sub for
any taxable year for which such WAG Sub has made or caused to be made a payment
or payments pursuant to this Section 1.3, WAG shall promptly refund such payment
or payments.
1.4    At a WAG Sub’s request, the amount of any overpayment or underpayment
made pursuant to Section 1.3 hereof may be credited against or added to, as the
case may be, the amount otherwise required to be paid for the fiscal quarter
within which the amount of such overpayment or underpayment first becomes
reasonably ascertainable; provided, however, that, upon a WAG Sub providing to
WAG all information that would have been required by the Service (including
supporting schedules) after the close of any taxable year but within the period
described in Section 6425(a)(l) of the Code, WAG shall repay within the period
described in Section 6425 (b)(l) of the Code, the amount of any net remaining
overpayment of tax liability of such WAG Sub for such year.
1.5    WAG agrees to indemnify and hold harmless each WAG Sub against and from
any claims of liability for federal income tax, interest thereon, and penalties
with respect thereto asserted by the Service, arising from any taxable period
for which the Agreement is in effect to the extent such WAG Sub has made a
payment in respect of such liability to WAG pursuant to this Agreement.

3

--------------------------------------------------------------------------------


1.6    WAG shall have the sole responsibility for the preparation and filing of
the Consolidated Return and Combined Returns required to be filed by the WAG
Group. Each WAG Sub shall cooperate fully with WAG in any audit or any
proceeding relating to any Consolidated Return or Combined Return and shall pay
an appropriate share, as determined in accordance with the Credit Agreement
among certain WAG Subs, certain lenders, and Bank of America, N.A., as
administrative agent, dated as of May 24, 2010 (the “2010 Credit Agreement”), of
the expenses of any such audit or other proceeding. WAG shall have sole control
over and discretion as to the undertaking, conduct, settlement or other
disposition of any tax controversy arising out of any Consolidated Return or
Combined Return filed by the WAG Group.
1.7    At WAG’s election, WAG shall also have the sole preparation and filing
responsibility for a WAG Sub’s separate company state and local income or
franchise tax returns. If any such election is made, such WAG Sub shall
cooperate fully with WAG in any audit or any proceeding relating to any separate
company state and local tax returns of such WAG Sub, and shall pay an
appropriate share, as determined in accordance with the 2010 Credit Agreement,
of the expenses of any such audit or other proceeding. If any such election is
made, WAG shall have sole control over and discretion as to the undertaking,
conduct, settlement or other disposition of any tax controversy arising out of
any separate company state and local returns of such WAG Sub filed by WAG.

4

--------------------------------------------------------------------------------


2.Computation of Tax Liability of the WAG Group
2.1    For each taxable year for which this Agreement remains in effect, at
WAG’s request, each WAG Sub that is a corporation for federal income tax
purposes shall pay (in the manner provided in Section 1.3 hereof), an amount
equal to the federal income tax liability that would have been payable by such
WAG Sub for such taxable year if such WAG Sub had filed a separate federal
income tax return for such year and all prior years for which this Agreement was
in effect (but is not so payable by such WAG Sub because such WAG Sub is a
member of the WAG Group), computed in accordance with the actual elections,
conventions and other determinations with respect to the WAG Group reflected in
the Consolidated Return filed by WAG; provided, however, that any item of income
or loss of a member of the WAG Group that is treated as deferred on the
Consolidated Return filed by WAG (e.g., gain or loss on an intercompany
transaction between members of the WAG Group that is deferred pursuant to
Section 1.1502-13 or 1.1502-13T of the Treasury regulations (a “Deferred
Transaction”)) shall be taken into account in computing taxable income of the
WAG Group for purposes of this Agreement only at such time and in such amount as
such item is actually taken into account on the Consolidated Return filed by
WAG. Payments made by a WAG Sub pursuant to this Section, Section 1.3 above and
Section 3 shall be in lieu of any other payment by such WAG Sub on account of
its share, if any, of the consolidated federal income tax liability of the WAG
Group for such taxable year. Except as hereinbefore provided with respect to a
Deferred Transaction, payments made for any taxable year by a WAG Sub pursuant
to this Section 2 shall be made without regard to the actual consolidated
federal income tax liability, if any, of the WAG Group for such taxable year.

5

--------------------------------------------------------------------------------


2.2    Notwithstanding anything in this Agreement to the contrary:
a.    The total payments made under this Section 2 by WAR and such entities as
are now or may, after the date of this Agreement, be its direct or indirect
subsidiaries (collectively, the “WAR Subgroup”) with respect to any taxable
period shall not exceed the amount of consolidated income taxes that would have
been payable by the WAR Subgroup for such taxable period if the members of the
WAR Subgroup had filed consolidated income tax returns as a stand-alone group
that did not include any other members of the WAG Group (the "Standalone
Return"), less the amount of any such taxes directly paid to any taxing
authority by any member of the WAR Subgroup; provided, that for the avoidance of
doubt, in calculating the limitation set forth in this clause (a) with respect
to payments made under this Section 2 in connection with any consolidated income
tax return filed by the direct or indirect parent of WAR, only those members of
the WAR Subgroup, and only the taxable income, gain, loss, credit, deduction or
other items of such members, that were included in such filed income tax return
shall be included and taken into account in the Standalone Return; and
b.    Any payments made under this Section 2 for any taxable period in respect
of taxes of an Unrestricted Subsidiary (as defined in the 2010 Credit Agreement)
of WAR shall be limited to the amount of cash payments made for such purpose by
such Unrestricted Subsidiary to WAR or any of its Restricted Subsidiaries (as
defined in the 2010 Credit Agreement) for such taxable period.

6

--------------------------------------------------------------------------------


3.Adjustments
Any adjustment of income, deduction, or credit that results after the taxable
year in question by reason of any carryback, amended return, claim for refund,
or audit shall be given effect by redetermining amounts payable and reimbursable
hereunder for such taxable year (and other taxable years, where appropriate) for
which the Agreement is in effect as if such adjustment had been part of the
original determination hereunder, with interest payable (by a WAG Sub or WAG, as
the case may be) in the amounts provided in Section 6621 of the Code and
penalties thereon payable only to the extent that penalties are actually paid by
WAG to any taxing authority with respect to such adjustment.
4.Payment for Tax Benefits of Members
At WAG’s election, a WAG Sub shall be entitled to a refund of federal income
taxes previously paid to WAG pursuant to this Agreement, computed in the manner
described in Section 2 hereof, as a result of any consolidated net operating
losses, net capital losses or tax credits claimed by the WAG Group for any
taxable year for which this Agreement is in effect (provided such losses or
credits are not in fact utilized in a taxable year in which this Agreement is
not in effect), determined as if such WAG Sub had filed a separate federal
income tax return for such year (any such loss or credit being referred to
herein as a “WAG Sub Loss” and any such entitlement to a refund being referred
to herein as a “WAG Sub Benefit”), that would otherwise have been available to
such WAG Sub by reason of a carryback of such WAG Sub Loss, determined in
accordance with the actual election under Section 172(b)(3) of the Code
reflected in the Consolidated Return filed by WAG, provided such WAG Sub
furnishes to WAG all

7

--------------------------------------------------------------------------------


information required by the Service (including supporting schedules) within the
period described in Section 6411 (a) of the Code, and WAG shall pay the amount
of such WAG Sub Benefit to such WAG Sub within the period described in Section
641 l(b) of the Code. The portion of such WAG Sub Loss (if any) that is not
carried back shall be carried forward to the extent otherwise permitted by the
Code in computing the liability of such WAG Sub pursuant to Section 2 above.
5.State Taxes
5.1    Each WAG Sub agrees, at the request of WAG, to join WAG or any direct or
indirect subsidiary of WAG in any consolidated, combined state, or local income
or franchise tax return (“Combined Return”) for any taxable year for which WAG
or any direct or indirect subsidiary of WAG files a Combined Return that may
include such WAG Sub.
5.2    If the liability for any state or local income or franchise taxes of (i)
a WAG Sub and (ii) WAG or any other WAG Sub is determined on a consolidated or
combined basis, the determination of such consolidated or combined liability
shall be made in the reasonable discretion of WAR and any payments to be made
pursuant to this Agreement with respect to any such consolidated or combined
liability shall be allocated among the applicable WAG Subs as determined in the
reasonable discretion of WAR; provided, however, that Section 2.2 of this
Agreement shall be applied in a like manner to all matters relating to such
taxes



8

--------------------------------------------------------------------------------


6.Prior Agreements
All prior tax sharing agreements by and between WAG and any subsidiary of WAG or
between any WAG Subs shall be cancelled without continuing effect.
7.Disputes
In the event of a disagreement between WAG and a WAG Sub with respect to any
determination required to be made pursuant to this Agreement, the determination
of the Chief Financial Officer of WAG, in the absence of manifest error, shall
be conclusive.
8.Effective Date and Termination
This Agreement shall be effective with respect to all tax sharing payments
relating to WAG and the WAG Subs made on or after the date hereof, including for
the avoidance of doubt, any adjustments relating to a taxable period or portion
thereof ending prior to the date hereof.
9.Captions
All Section captions contained in this Agreement are for convenience only and
shall not be deemed a part of the Agreement.
10.Counterparts
This Agreement may be executed in counterparts, each of which shall constitute
an original and all of which, when taken together, shall constitute one
Agreement.

9

--------------------------------------------------------------------------------


11.Amendment: Waiver
This Agreement may be amended, modified, superseded, cancelled or extended, and
the provisions hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance.
12.Credit Agreement
To the extent any payment required under this Agreement violates any credit
agreement provisions of WAG or any WAG Sub, then such payment will not be paid.
However, a cumulative catch-up will be made in the next succeeding year in which
the credit agreement provisions are not violated by such payment.
13.Governing Law
This Agreement shall be governed by the laws of the State of Georgia, without
regard to the conflict of laws rules thereof.
14.Successors and Assigns
This Agreement shall be binding upon, and shall inure to all the benefits of,
the parties hereto and their respective successors and assigns.

10

--------------------------------------------------------------------------------


15.Notices.
Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or overnight express
mail, postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if mailed
by overnight mail, the day after the date of deposit with a reputable courier
service, or if mailed by non-overnight certified or registered mail, five days
after the date of deposit in the United States mails, as follows:
(i)if to WAG to:
Wendy’s / Arby’s Group, Inc.
1155 Perimeter Center West
Atlanta, GA 30338
Attention: Chief Financial Officer


(ii)if to a WAG Sub:


Wendy’s / Arby’s Group, Inc.
1155 Perimeter Center West
Atlanta, GA 30338
Attention: General Counsel


Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.

11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, WAG and each WAG Sub has executed this Agreement as of the
day and year first above written.
[Signatures begin on next page.]







































12

--------------------------------------------------------------------------------




WENDY’S/ARBY’S GROUP, INC.
By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




WAG SUBS




ADAMS PACKING ASSOCIATION, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




ARBY’S IP HOLDER TRUST


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




ARBY’S, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




ARBY’S RESTAURANT GROUP, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


                    
ARBY’S RESTAURANT, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




                    



13

--------------------------------------------------------------------------------


WENDYS/ARBY’S SUPPORT CENTER, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




ARG RESOURCES, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




ARG SERVICES, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




BDJ 71112, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


CAFÉ EXPRESS, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




CITRUS ACQUISITION CORPORATION


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




FRANCHISE ASSOCIATES, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax

14

--------------------------------------------------------------------------------




GVT HOLDINGS, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




HOME FURNISHING ACQUISITION
CORPORATION


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


MADISON WEST ASSOCIATES CORP.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




OLDEMARK LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RCAC, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


                    
RESTAURANT FINANCE CORPORATION


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




                    





15

--------------------------------------------------------------------------------




RTM ACQUISITION COMPANY, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM ALABAMA, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM DEVELOPMENT COMPANY, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM GEORGIA, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM GULF COAST, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM INDIANAPOLIS, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




                    





16

--------------------------------------------------------------------------------




RTM MID-AMERICA, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM OPERATING COMPANY, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM PARTNERS, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM PORTLAND, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM SAVANNAH, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


RTM SEA-TAC, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




RTM WEST, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax



17

--------------------------------------------------------------------------------




RTM, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


RTMSC, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




SEPSCO, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




SYBRA, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax
                    


THE NEW BAKERY CO. OF OHIO, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




TRIARC ACQUISITION, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




                    

18

--------------------------------------------------------------------------------






TXL CORPORATION


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


WBT GC, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


WENDY RESTAURANT, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


WENDY’S/ARBY’S INTERNATIONAL, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


WENDY’S/ARBY’S INTERNATIONAL, SERVICES, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax


WENDY’S ARBY’S RESTAURANTS, LLC


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




WENDY’S INTERNATIONAL, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




                    

19

--------------------------------------------------------------------------------


WENDY’S OF DENVER, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




WENDY’S OF N.E. FLORIDA, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax




WENDY’S OLD FASHIONED HAMBURGERS
OF NEW YORK, INC.


By: /s/ Kimberly A. Butler        
Name: Kimberly A. Butler
Title: Senior Vice President, Tax







20